FILED
                                                              Oct 01 2019, 11:33 am

                                                                   CLERK
                                                               Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court




                            IN THE

   Indiana Supreme Court
              Supreme Court Case No. 19S-JV-136

                             C.S., Jr.,
                       Appellant (Defendant),
                                –v–
                      State of Indiana,
                        Appellee (Plaintiff).


              Supreme Court Case No. 19S-JV-137

                               Z.T.,
                       Appellant (Defendant),
                                –v–
                      State of Indiana,
                        Appellee (Plaintiff).


         Argued: April 25, 2019 | Decided: October 1, 2019
             Appeals from the Elkhart Circuit Court,
            Nos. 20C01-1712-JD-612, 20C01-1710-JD-540
           The Honorable Michael A. Christofeno, Judge
          The Honorable Deborah A. Domine, Magistrate
    On Petitions to Transfer from the Indiana Court of Appeals,
                   Nos. 18A-JV-862, 18A-JV-1656


                     Opinion by Justice Goff
    Chief Justice Rush and Justices Massa and Slaughter concur.
Justice David concurs in part, dissents in part with separate opinion.
Goff, Justice.

   In separate proceedings, two teenagers were sent to the Indiana
Department of Correction after a hearing where they appeared by video
rather than in person. Although the main characters differ, everything
else about the teenagers’ stories, from the start of the hearing to this point,
is nearly identical. The teenagers each appeared by Skype at a hearing to
decide whether their juvenile dispositional decrees should be modified to
make them wards of the Department of Correction. Although the
teenagers did not object to participating via Skype, nothing in the record
indicates that they agreed to do so or that the trial court found good cause
for their remote participation. At the end of the hearings, both teenagers
were made wards of the Department of Correction. They separately
appealed, arguing primarily that their remote participation in their
hearings did not comply with Indiana Administrative Rule 14. We find
that Rule 14 generally governs the use of telephones and audiovisual
telecommunication tools in our trial courts, including in juvenile cases,
and Rule 14(B) applies to the types of hearings involved here. But we
ultimately conclude that the teenagers have failed to show that their
remote participation resulted in fundamental error. Therefore, they
cannot gain the relief they seek, and we affirm the trial court. However,
we close this opinion with guidance to courts and attorneys so that this
procedural story is not repeated.


Factual and Procedural History
   Although different underlying circumstances and separate juvenile
proceedings led them to the Department of Correction (DOC), the
juveniles involved in both cases, C.S., Jr. and Z.T. (or, the Juveniles),
experienced nearly identical procedures along the way.1 The same trial
court judge separately adjudicated both C.S., Jr. and Z.T. delinquents in




1Because of the similarities of the procedure and arguments in both cases, we held a
combined oral argument and choose to issue a single opinion addressing both cases.



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019        Page 2 of 15
late 2017. The Juveniles were physically present at these hearings. The
same judge held separate disposition-modification hearings in 2018 where
the State requested that the Juveniles be made wards of the DOC.2 Both
C.S., Jr. and Z.T. participated in these disposition-modification hearings
via the videoconferencing application Skype. Neither C.S., Jr. nor Z.T.
objected on the record to appearing via Skype, but there is also no
indication in the record that the parties agreed to this type of remote
participation or that the trial court found good cause for this procedure.
During these hearings, testimony from multiple people—including C.S.,
Jr. and Z.T.—was noted as “indiscernible to [the court] reporter.” See, e.g.,
C.S., Jr. Tr. Vol. II, p. 43; Z.T. Tr. Vol. II, p. 47. At the conclusion of both
disposition-modification hearings, the trial court granted the State’s
request and made each juvenile a ward of the DOC. C.S., Jr. and Z.T. both
indicated their intent to appeal, and the trial court appointed a new
attorney to represent both juveniles in their separate appeals.

   Before the Court of Appeals, C.S., Jr. brought a two-pronged attack.
First, C.S., Jr. argued that the trial court abused its discretion in granting
wardship to the DOC. Second, relying on Indiana Administrative Rule 14
and this Court’s interpretation of Rule 14 in the context of criminal
sentencing, C.S., Jr. argued that he had a right to be physically present at
the modification hearing and the trial court erred when it went forward
with the hearing despite his Skype participation. The Court of Appeals
affirmed the trial court in a published decision. C.S., Jr. v. State, 110
N.E.3d 433, 437 (Ind. Ct. App. 2018). In concluding that C.S., Jr.’s Skype
participation was acceptable, the panel differentiated criminal defendants
from juveniles and found that C.S., Jr. was given all that was required by
statute: notice of the modification hearing and an opportunity to be heard.
Id. at 436–437 (discussing Hawkins v. State, 982 N.E.2d 997, 1002–03 (Ind.
2013), and Ind. Code § 31-37-18-1.3 (2007)). C.S., Jr. sought rehearing,
arguing that the Court of Appeals did not adequately address his




2At both hearings, the same deputy prosecutor represented the State, and the same attorney
represented both C.S., Jr. and Z.T.



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019       Page 3 of 15
arguments based on Administrative Rule 14, but the Court of Appeals
denied the petition.

    Z.T. brought a similar two-pronged attack, contending that the trial
court erred in granting wardship to the DOC and in conducting the
hearing with Z.T. participating via Skype. However, Z.T. built on C.S.,
Jr.’s argument and specifically argued that the trial court’s holding of a
hearing at which Z.T. was not physically present contravened
Administrative Rule 14 and thereby denied him due process. In a
memorandum decision, the Court of Appeals affirmed the trial court. Z.T.
v. State, No. 18A-JV-1656, 2018 WL 6332469, *4 (Ind. Ct. App. Dec. 5, 2018).
Relying in part on C.S., Jr. to conclude that Z.T.’s Skype participation was
adequate, Z.T.’s panel likewise distinguished criminal defendants from
juveniles and found that Z.T. had notice of the modification hearing and
an opportunity to be heard at it. Id. at *3. The panel then went a step
further and concluded that Rule 14 did not apply to the juvenile
modification hearing in which Z.T. participated. Id.

   C.S., Jr. and Z.T. separately sought transfer and made nearly identical
arguments centered on the propriety of their remote participation in the
modification hearings below. Additionally, the Indiana Public Defender
Council, Juvenile Defense Project appeared as amicus curiae aligned with
the Juveniles in both cases. We granted C.S., Jr.’s and Z.T.’s petitions to
transfer to address the issue of their Skype participation at their
modification hearings, thereby vacating the Court of Appeals opinions.
See Ind. Appellate Rule 58(A). We summarily affirm both Court of
Appeals panels below on the issue of whether the trial court abused its
discretion in granting wardship of C.S., Jr. and Z.T. to the DOC. See App.
R. 58(A)(2).


Standard of Review
  This case involves a question of the scope and applicability of Indiana
Administrative Rule 14, and we interpret our administrative rules de
novo. See Hawkins, 982 N.E.2d at 1002–03 (interpreting Ind.
Administrative Rule 14 de novo).



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 4 of 15
     However, before the trial court, neither C.S., Jr. nor Z.T. objected to
appearing at their modification hearings by video, so they must show that
the alleged error was fundamental to gain relief. Kelly v. State, 122 N.E.3d
803, 805 (Ind. 2019) (“Fundamental error is an exception to the general
rule that a party’s failure to object at trial results in a waiver of the issue
on appeal.”). “An error is fundamental, and thus reviewable on appeal, if
it ‘made a fair trial impossible or constituted a clearly blatant violation of
basic and elementary principles of due process presenting an undeniable
and substantial potential for harm.’” Durden v. State, 99 N.E.3d 645, 652
(Ind. 2018) (quoting Knapp v. State, 9 N.E.3d 1274, 1281 (Ind. 2014)).
“[F]undamental error is a daunting standard that applies ‘only in
egregious circumstances’” where the trial judge should have corrected the
situation sua sponte. Knapp, 9 N.E.3d at 1281 (citation omitted).


Discussion and Decision
   C.S., Jr. and Z.T. challenge the process by which the trial court modified
their juvenile dispositional decrees and made them wards of the DOC.
They argue that the trial court violated Administrative Rule 14 and
thereby denied them due process when it had them participate in their
disposition-modification hearings by Skype without their express
agreement or a finding of good cause. We proceed in four parts. First, we
consider the scope and applicability of Rule 14, determining if the rule
applies in these situations. Second, we determine if the trial court
followed Rule 14 here. Third, we assess whether the alleged error in
having C.S., Jr. and Z.T. participate in their hearings remotely resulted in
fundamental error entitling them to relief. Fourth, we offer guidance to
courts and parties faced with these situations going forward.


I.     Administrative Rule 14 applies to juvenile
       disposition-modification hearings.
   Administrative Rule 14 governs the use of telephones and audiovisual
telecommunication tools in both criminal and civil matters in our trial
courts. See generally Admin. R. 14. Sections A and B of the rule explain


Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 5 of 15
when these modes of remote participation can be used in various
situations. Section C then details the minimum technical requirements for
telephones or audiovisual telecommunication devices under Rule 14. The
parties agree that Rule 14 can apply in juvenile cases generally, but they
disagree as to how the various sections of the rule might apply to the
hearings conducted below.


   A. Rule 14(B) governs the use of telephones and
      audiovisual telecommunication devices in juvenile
      disposition-modification hearings.
   Section A of Rule 14 provides specific conferences, hearings, and
proceedings where remote participation under the rule is permissible.
Admin. R. 14(A). These specific proceedings include pre-trial conferences,
certain initial hearings in criminal cases, and misdemeanor guilty plea
hearings. Admin. R. 14(A)(1)(a), (A)(2)(a), (A)(2)(b). The only juvenile
delinquency hearings listed in Rule 14(A) are “detention hearing[s]
pursuant to IC 31-37-6 or . . . periodic review hearing[s] pursuant to IC 31-
37-20-2.” Admin. R. 14(A)(2)(g). Because the disposition-modification
hearings held in C.S., Jr.’s and Z.T.’s cases were neither detention hearings
nor periodic review hearings, Rule 14(A) does not apply. Compare I.C. ch.
31-37-22 (2017) (disposition-modification hearings) with I.C. ch. 31-37-6
(detention hearings) and I.C. § 31-37-20-2 (periodic review hearings).

   Section B of Rule 14 then acts as a broad, catch-all provision, governing
remote participation in “other proceedings.” Admin. R. 14(B).
Specifically, Rule 14(B) applies to “any conference, hearing or proceeding
not specifically enumerated in Section (A) of this rule, with the exception
of criminal proceedings involving the right of confrontation or the right to
be present.” Id. In situations falling within this broad scope, remote
participation tools can be used if either (1) all the parties consent in
writing and that consent is entered on the Chronological Case Summary
or (2) the trial court, on its own motion or that of a party, finds good cause
for remote participation based on factors provided in the rule. Admin. R.
14(B)(1)–(2). As provided by the plain language of Rule 14(B), the only
exceptions to its broad scope are situations listed in Rule 14(A) and certain


Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 6 of 15
criminal proceedings. Otherwise, Rule 14(B) governs the use of remote
participation tools in all conferences, hearings, and proceedings.

   Juvenile disposition-modification hearings fall within the broad scope
of Rule 14(B) because neither of the exceptions to the rule’s scope apply.
First, as noted above, the only juvenile delinquency proceedings listed in
Rule 14(A) are detention hearings and periodic review hearings, and the
disposition-modification hearings at issue here are different. Second,
juvenile proceedings are not criminal matters. E.g., D.M. v. State, 949
N.E.2d 327, 333 n.6 (Ind. 2011). Thus, because juvenile disposition-
modification hearings are not listed in Rule 14(A) and are not criminal
matters, Rule 14(B) applies and should have been complied with here.


   B. The State’s arguments against Rule 14(B)’s applicability
      are misplaced.
  The State argues that Rule 14(B) does not govern C.S., Jr.’s or Z.T.’s
remote appearance in these cases because it addresses “the lack of the
personal presence of a testifying witness, not of a party to the
proceeding.” C.S., Jr. State’s Response to Pet. to Transfer, p. 7; Z.T. State’s
Response to Pet. to Transfer, p. 7. In support of this argument, the State
contends that the factors provided in the rule for determining whether
good cause exists and the notice requirements for a motion to use remote
communication tools relate to the presence of a witness. This focus, the
State concludes, limits the scope of Rule 14(B) to non-party witnesses.
Although Rule 14(B) uses witness-focused language in some parts, its
applicability is not limited to situations when a non-party witness seeks to
testify remotely for three reasons.

   First, the State’s argument ignores the broad statement of Rule 14(B)’s
scope and would necessarily require us to read language into the rule that
is not there. Rule 14(B) expressly applies to “any conference, hearing or
proceeding not specifically enumerated in Section (A) of this rule, with the
exception of criminal proceedings involving the right of confrontation or
the right to be present.” Admin. R. 14(B). The State’s interpretation of the
rule would add an additional limitation to that scope whereby the rule



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 7 of 15
would apply only to situations when a non-party witness seeks to testify
remotely, but that limitation is not found in the plain language of the rule.

   Second, the good-cause factors do not uniformly or exclusively refer to
out-of-court non-party witnesses. Rule 14(B) provides the following
factors that must be considered by the court in its good-cause
determination:

      (a) Whether, after due diligence, the party has been unable to
          procure the physical presence of the witness;
      (b) Whether effective cross-examination of the witness is
          possible, considering the availability of documents and
          exhibits to counsel and the witness;
      (c) The complexity of the proceedings and the importance of
          the offered testimony in relation to the convenience to the
          party and the proposed witness;
      (d) The importance of presenting the testimony of the witness
          in open court, where the fact finder may observe the
          demeanor of the witness and impress upon the witness the
          duty to testify truthfully;
      (e) Whether undue surprise or unfair prejudice would result;
          and
      (f) Any other factors a trial court may determine to be relevant
          in an individual case.


Admin. R. 14(B)(2)(a)–(f). Reviewing this list, we see that only two of the
six factors—(a) and (d)—necessarily refer to an out-of-court witness.
Neither factor (e) nor factor (f) refers to witnesses at all. And both factor
(b) and factor (c) can apply to situations involving an out-of-court party
and an in-court witness. For example, in relation to factor (b), there may
be real concerns about an out-of-court party’s ability to effectively cross-
examine an in-court witness by video conference.

   Third, Rule 14(C), which provides the minimum technical requirements
for remote participation, shows that out-of-court parties are contemplated
by Rule 14. Rule 14(C) applies “to any hearing or proceeding conducted
under this rule” and requires the court to assure that “[t]he facility and



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 8 of 15
equipment provide counsel with the ability to confer privately with an out
of court party.” Admin. R. 14(C)(1). If Rule 14(B) applies only when a
witness might testify remotely, this part of Rule 14(C) expressly referring
to out-of-court parties would be rendered meaningless for proceedings
that fall under Rule 14(B). Thus, the scope of Rule 14(B) is not limited to
situations involving non-party witnesses seeking to testify remotely, and
the rule applies here.


II. The trial court did not follow Rule 14(B) in holding
    the hearings with the Juveniles participating
    remotely.
    Having concluded that Rule 14(B) applies here, we consider whether
the trial court followed its requirements. The rule allows remote,
electronic participation only when (1) all parties consent and that consent
is reflected in the Chronological Case Summary or (2) the court finds good
cause. Admin. R. 14(B)(1)–(2). The entries in the Chronological Case
Summaries for these hearings do not indicate that the parties agreed to the
Juveniles participating via Skype. See C.S., Jr. App. Vol 2, p. 6; Z.T. App.
Vol. II, p. 7. And the State acknowledges that the trial court did not make
findings of good cause. C.S., Jr. State’s Response in Opposition to
Transfer, p. 9; Z.T. State’s Response in Opposition to Transfer, pp. 7–8.
Without an agreement on the issue or a finding of good cause on the
record, the trial court erred when it allowed C.S., Jr. and Z.T. to appear
and participate in the hearings via Skype. Because the Juveniles did not
object to their remote appearance, however, this conclusion does not
resolve these appeals.


III. The error in allowing C.S., Jr.’s and Z.T.’s remote
     participation was not fundamental.
   Although the trial court did not follow Rule 14 here, neither C.S., Jr. nor
Z.T. has shown that the trial court’s noncompliance with the rule “made a
fair trial [or, in this case, a fair hearing] impossible” or “present[ed] an



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 9 of 15
undeniable and substantial potential for harm.” Durden, 99 N.E.3d at 652
(citation omitted). As a result, the Juveniles have failed to satisfy the
daunting standard of fundamental error and are not entitled to relief.


    A. The Juveniles’ general arguments do not show
       fundamental error occurred.
  In addressing the fairness of the hearings and the potential for harm in
appearing remotely, C.S., Jr. and Z.T. make several high-level arguments
generally applicable to all juveniles in similar situations. They argue that
remote participation tools make it harder for a juvenile to participate in
the delinquency process, lessen the reformative impact of contact with the
juvenile court, and “undermine trust in the justice system.” C.S., Jr. Pet. to
Transfer, p. 11; Z.T. Pet. to Transfer, p. 12. Referencing the parens patriae
role of a juvenile court, C.S., Jr. and Z.T. try to drive home their point by
saying, “Parents talk face-to-face with children when disciplining them.
They communicate directly, rather than indirectly through equipment,
when disciplining their children. And a court should be expected to do
the same unless the juvenile consents to not being personally present.”
C.S., Jr. Pet. to Transfer, p. 12; Z.T. Pet. to Transfer, p. 14. While some
nuances may be lost during the course of some video-conference hearings,
we cannot agree that a properly conducted juvenile hearing with remote
participants necessarily results in the harms the Juveniles predict. In some
cases, a juvenile may benefit more from sticking closely to a routine built
for rehabilitation and appearing at a hearing remotely rather than by
being taken out of his or her rehabilitative setting and routine to be
transported to a hearing. And as parents traveling away from their
children for military deployments, work trips, or other reasons know,
under the right circumstances, a person can still effectively parent and
discipline a child from a distance.

   In another general argument, the Juveniles contend that a substantial
potential for harm exists because a juvenile could eventually become a
criminal as an adult. Combined Oral Argument at 8:21–10:08, 38:33–38:45.
But the risk that the juvenile justice system fails to set a child on the right
path, resulting in the child later entering the criminal justice system as an


Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 10 of 15
adult, exists in every juvenile case. We cannot agree with the Juveniles’
argument that this risk is necessarily increased by a trial court’s decision
to conduct a hearing by video. Ultimately, the risk of unfairness and
potential harms discussed in these general arguments are too speculative
and too far removed from the error here to lead us to find fundamental
error.


   B. The Juveniles’ arguments based on the specific facts of
      their cases do not show that fundamental error occurred.
   In addition to their general arguments, C.S., Jr. and Z.T. also advance
an argument regarding fundamental error based on the specific facts here.
They contend that their remote participation in the hearings made a fair
hearing impossible and presented a substantial potential for harm because
portions of their statements were noted by the court reporter as
indiscernible. “Indiscernible testimony,” the Juveniles offer, “is likely the
result of poor or inadequate equipment or equipment failures.” C.S., Jr.
Pet. to Transfer, p. 12; Z.T. Pet. to Transfer, p. 13. We cannot agree. While
notations in the transcript of indiscernible statements could indicate
technical problems with the equipment used by the trial court, two aspects
of these cases show that it is unlikely that technical issues impacted the
hearings.

   First, in both hearings, statements from people who appear to have
been in the courtroom were noted as indiscernible. C.S., Jr.’s mother
participated in the modification hearing, and the court reporter noted
some of her statements as indiscernible. C.S., Jr. Tr. Vol. II, pp. 42–43. But
C.S., Jr.’s mother was in the courtroom. C.S., Jr. Appellant’s App. Vol. 2,
p. 71. In Z.T.’s case, portions of the probation officer’s and defense
counsel’s statements were noted as indiscernible, Z.T. Tr. Vol. II, pp. 40,
59, but they appear to have been in the courtroom, see Z.T. Appellant’s
App. Vol. II, pp. 7, 78 (showing no indication of their remote participation
in the Chronological Case Summary or in the trial court’s order). Thus,
the testimony noted as indiscernible in the transcripts was not tied
exclusively to the remote participants.




Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 11 of 15
    Second, if the video feed at the hearing cut out or there was some other
issue that rendered the Juveniles’ statements unintelligible, we would
expect to see another participant—the trial court judge, defense counsel,
the prosecutor, the probation officer, or one of C.S., Jr.’s or Z.T.’s family
members—speak up and ask for clarification. But that did not happen. In
fact, the trial judge seemed to have no problem understanding at least one
statement from C.S., Jr.’s mother marked as indiscernible. See C.S., Jr. Tr.
Vol. II, p. 42 (“THE MOTHER: (Indiscernible to reporter) … what I have to
say. THE COURT: Well, it always makes a differen[ce] what a parent has
to say, but we don’t know if it’s going to be persuasive until you say it.”).
And during Z.T.’s hearing, the trial court specifically asked Z.T., “[C]an
you hear what’s going on?” to which Z.T. replied, “Yeah.” Z.T. Tr. Vol. II,
p. 40. Based on our review of the transcript, the clarity of someone’s
statement at the hearing did not depend on whether that person was in
the courtroom or appeared by video, and the participants in the hearing
likely understood the statements noted in the transcript as indiscernible.
Thus, notations that some of C.S., Jr.’s and Z.T.’s statements at their
hearings were indiscernible to the court reporter do not show that their
remote participation in the hearings resulted in fundamental error. 3

   Neither the Juveniles’ general arguments nor their specific arguments
have shown that the trial court fundamentally erred in having them
participate in their hearings remotely. By failing to object at trial and
failing to demonstrate fundamental error on appeal, C.S., Jr. and Z.T. have
waived the issue and are not entitled to relief. “Going forward, though,
we would expect to see what our rules require reflected in the record, and
would urge trial courts to be cautious of using procedures—however
efficient they may be—without following all of the steps required to
implement those procedures . . . .” Hawkins, 982 N.E.2d at 1003.




3 Z.T. also mentions that there were questions as to whether he could see his mother during
the hearing. Z.T. Pet. to Transfer, p. 13. However, Z.T. admits (and the record reflects) that
the issue was resolved during the hearing after an adjustment was made. Z.T. Appellant’s
Br., p. 24; Z.T. Tr. Vol. II, pp. 32–33. Since the issue was resolved, this does not support a
finding of fundamental error.



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019          Page 12 of 15
IV. Guidance for the Future
   Having resolved the question before us, we pause now to offer advice
to courts and parties faced with similar situations in the future. First, we
give guidance to trial courts deciding whether they can hold a proceeding
with remote participants pursuant to Rule 14(B). Then, we share advice
regarding trial counsel’s best course of action when faced with a situation
similar to what occurred below.

   If a trial court holds a hearing with remote participants based on a
finding of good cause pursuant to Rule 14(B), it must base its good-cause
determination on the factors listed in the rule and issue a written order
complying with the rule’s deadlines. Admin. R. 14(B)(2)(a)–(f), (B)(3).
While the trial court here did not follow this requirement, the records
contain facts that likely would have been relevant to the good-cause
determinations. See Admin. R. 14(B)(2)(f) (directing courts to consider
“[a]ny other factors a trial court may determine to be relevant in an
individual case”). In a prior hearing in Z.T.’s case, the trial court noted
that it did not have transportation available every day of the week. Z.T.
Tr. Vol. II, p. 3. And both Juveniles had exhibited highly disruptive
behavior. Id. at pp. 37–38; C.S., Jr. Tr. Vol. II, pp. 34–37. Neither this
opinion nor Rule 14 aims to provide a complete list of the factors relevant
to a Rule 14(B)(2) good-cause determination, but these facts likely would
have been relevant to a finding of good cause here.

   Further, in making a Rule 14(B)(2) good-cause determination in a
juvenile case, a trial court will necessarily need to consider the unique
aspects of the juvenile justice system. This system “is founded on the
notion of parens patriae, which allows the court the power to step into the
shoes of the parents.” In re K.G., 808 N.E.2d 631, 635 (Ind. 2004).
Consistent with this foundation, juvenile courts are generally concerned
with acting in the child’s best interests. Id. at 636 (quoting Santosky v.
Kramer, 455 U.S. 745, 766 (1982)) (“[T]he U.S. Supreme Court has affirmed
that the state maintains ‘a parens patriae interest in preserving and
promoting the welfare of the child.’”); N.L. v. Ind. Dep’t of Child Servs. (In re
N.E.), 919 N.E.2d 102, 106 (Ind. 2010) (“The resolution of a juvenile
proceeding focuses on the best interests of the child . . . .”). This concern


Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 13 of 15
about the child’s best interests can extend to the way the juvenile court
addresses and interacts with the child. Thus, the child’s best interests will
generally constitute a relevant factor under Rule 14(B)(2)(f) in a juvenile
court’s good-cause determination.

   Finally, when a party is confronted with potential noncompliance with
an applicable rule, the party should object. Because neither C.S, Jr. nor
Z.T. objected to participating remotely in their hearings, they faced the
daunting burden of showing fundamental error, which they ultimately
failed to do. A properly placed objection would have preserved the issue
for appeal. However, the practical effect of an objection is likely more
important to an attorney’s client. A “trial court can often correct an error
if it is called to the court’s attention. This can result in enormous savings
in time, effort and expense to the parties and the court, including avoiding
an appeal and retrial.” Halliburton v. State, 1 N.E.3d 670, 678 (Ind. 2013)
(quoting State v. Daniels, 680 N.E.2d 829, 835 (Ind. 1997)). While objections
might not have changed the outcome of the hearings or the appeals, they
would have allowed the trial court to address C.S., Jr.’s and Z.T.’s
concerns right away.


Conclusion
   Administrative Rule 14 controls when telephones and audiovisual
telecommunication tools can be used in both criminal and civil matters in
our trial courts. Different sections of Rule 14 dictate when these remote
participation tools may be used in different types of conferences, hearings,
and proceedings, and here we conclude that Rule 14(B) governs the use of
telephones and audiovisual telecommunication tools in juvenile
disposition-modification hearings. However, because C.S., Jr. and Z.T.
failed to object to the trial court’s noncompliance with Rule 14(B) and
failed to demonstrate fundamental error, they have waived the issue.
Therefore, we affirm the trial court’s orders.


Rush, C.J., and Massa and Slaughter, JJ., concur.
David, J., concurs in part, dissents in part with separate opinion.



Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 14 of 15
ATTORNEY FOR APPELLANTS
Nancy A. McCaslin
McCaslin & McCaslin
Elkhart, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Andrew Kobe
Laura R. Anderson
Lyubov Gore
Deputy Attorneys General
Indianapolis, Indiana

ATTORNEY FOR AMICUS CURIAE INDIANA PUBLIC DEFENDER
COUNCIL, JUVENILE DEFENSE PROJECT
Joel C. Wieneke
Indiana Public Defender Council, Juvenile Defense Project
Indianapolis, Indiana




Indiana Supreme Court | Case Nos. 19S-JV-136, 19S-JV-137 | October 1, 2019   Page 15 of 15
David, J., concurring in part, dissenting in part.

   I fully concur with Part I and Part II of the majority opinion. I also join
Part IV of the opinion and wish to praise the guidance given to our trial
judges by my colleague. I respectfully dissent from Part III of the majority
opinion, however, and would find that the failure of the trial court to
follow Administrative Rule 14(B) resulted in fundamental error.
Accordingly, I would reverse and remand this case for further
proceedings.